DETAILED ACTION
Response to Amendment
Applicant’s amendments filed 7/26/22 have been entered.  Currently claims 1-3, 6, 7, and 9-13 are pending, claims 9-12 are withdrawn and claims 4, 5, and 8 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US Publication 20080317989).
a.	As to claims 1, 2, 6, 7 and 13, Abe discloses a synthetic resin bottle decorated with a gradation pattern formed by injection molding.  As can be seen in the figures, a first color resin having a first thickness is formed with a wedge-shaped core layer at one end and a second colored resin part is formed with an end that has a shell layer surrounding the core layer.  There is a color graduation at the core layer with the shell surrounding the core layer (paragraph 17-22).  The first color resin part and second colored resin part are integrally formed with each other (paragraph 92 and figures).  Abe is silent to the transmittance and transmittance difference between the first and second resin as well as the thickness of the article.
	Able discloses that the resin is a PET resin which is a thermoplastic resin and that the resin can be transparent, translucent or opaque.  Therefore one of ordinary skill in the art could have formed the first and second colored resin parts to have a transmittance of about 20-99% preferable 50-85 and a difference between the two resins be about 30% or less as one of ordinary skill in the art would know how to adjust the colors of the resin to obtain a difference in transmittance of less than 30% for aesthetic design choices.  Further the parts having a transmittance of between 50-85 would be overlapping in range as Abe discloses the resins can be transparent and translucent.  See MPEP 2144.06.
It would have been obvious to one of ordinary skill in the art to have modified Abe and formed the injection molded article with a thickness of .05 to 10 cm wherein the first resin and second resin either have the same or different thickness as one of ordinary skill in the art would know that adjusting the thickness to make it thicker would increase the price as more resin is required and make it more studier while a thinner layer would be cheaper and more flexible.  See MPEP 2144.06.  Further depending on the end use of the article one of ordinary skill in the art could make the resins have the same or different thickness as one would know how to control the amount of resin being added to the mold to allow for the same or different thickness.  See MPEP 2144.06.
It should be noted that claim 1 is a product by process claim in that it defines how the article was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the structure of a molded article with a color gradiation, and the reference discloses such a product.


b.	As to claim 3, Abe discloses that the resins with different colors, transparent/opaque can be used, therefore the first and second color can be distinguishable from each other.

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. 
a.	Applicant’s argue that Abe is silent to transmittance ranges and differences between the resins and does not provide direction or suggestion with respect to the selections and that there would result in an extremely large number of different options.  The examiner respectfully disagrees and argues that by defining that the resin can be transparent, translucent or opaque with a color gradation does provide guidance to one of ordinary skill in the art to have formed an aesthetically pleasing product with these properties met.  The ranges recited within the claims especially claim 1 is also a large range.  Further one of ordinary skill in the art would know how to adjust the colors/transmittance of the resins by adjusting the colorant since the same resin can be used for both components.  Further the applicant’ gives examples of different combinations that can be present (paragraph 98).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/               Primary Examiner, Art Unit 1785